El Juez Asociado Señor Córdova Dáyila,
emitió la opinión del tribunal.
Es éste un recurso de apelación interpuesto contra una resolución dictada por la Corte de Distrito de San Juan des-pués de sentencia final en un procedimiento de tercería. No tenemos a nuestra disposición una exposición del caso debi-damente autorizada, sino copia certificada de ciertos autos en el mencionado procedimiento de tercería. Resulta de dichos autos que los fiadores apelantes Luis de la Cruz y Emilio Díaz Capblanca presentaron una moción a la Corte de Dis-trito de San Juan dentro del procedimiento de tercería, soli-citando que se tuviese por no prestada la fianza por ellos sus-crita a favor del tercerista Luis Amedée Bonet para levan-tar el embargo en el caso civil de Manrique v. Díaz. Esta moción fué declarada sin lugar por la corte. Más tarde se dictó sentencia por la Corte de Distrito de San Juan contra el tercerista y los mencionados fiadores. Esta sentencia, que fué notificada a dichos fiadores, fué apelada por el tercerista, y esta apelación fué desestimada por este Tribunal Supremo con fecha 19 de enero de 1932. Luego de firme la sentencia, *645se expidió orden de ejecución contra los fiadores por la Corte de Distrito de San Juan y los mencionados fiadores y ape-lantes presentaron una moción a la corte para que se dejase sin efecto la orden de ejecución y se declarasen nulas todas las'actuaciones después de la sentencia dictada en 21 de octu-bre de 1931 y enmendada en 27 del mismo mes y año. La Corte de Distrito declaró sin lugar la moción de nulidad, y de esta resolución han apelado los fiadores ante este Tribunal, basándose única y exclusivamente en la cuestión relacionada con la nulidad.
Como se ve, los apelantes no plantean ante este tribunal una cuestión que haya surgido después de dictada la sen-tencia. La apelación se basa única y exclusivamente en no haber permitido la corte de distrito a dichos fiadores retirar la fianza despúes de autorizada por ellos. Alegaron los fia-dores que la referida fianza no había sido aprobada por la corte y que por lo tanto tenían derecho a retirarla antes de ser aprobada.
Esta cuestión pudo haber sido discutida en la apelación promovida ante esta corte dentro del procedimiento de ter-cería. Los fiadores, a pesar de haber sido notificados de esta sentencia, y a pesar de haber sido la misma apelada por el tercerista, no realizaron ninguna gestión para plantear en apelación la cuestión resuelta por la corte de distrito. Y ahora que ha sido desestimada la apelación y que es firme la sentencia, solicitan la nulidad de la orden de ejecución ba-sados • en una cuestión que fué suscitada y resuelta por la corte inferior dentro del procedimiento de tercería. Se inte-resa que nosotros resolvamos en la apelación de la resolu-ción declarando sin lugar la moción de nulidad, una cuestión que los fiadores pudieron haber discutido ante esta corte en la apelación que se promovió contra la sentencia dictada por la corte de distrito en el mencionado procedimiento de tercería. Esta corte no puede resolver, en virtud de una re-solución interpuesta contra una resolución dictada después *646de sentencia final, cuestiones qne han sido resueltas antes de dictarse dicha sentencia y que pudieron haberse planteado ante este Tribunal mediante nn recurso de apelación contra la referida sentencia. Los fiadores tuvieron su oportunidad y no la aprovecharon. La sentencia apelada por él tercerista fue desestimada, y siendo firme en la actualidad las cuestio-nes allí resueltas, no pueden reproducirse en este recurso contra una resolución de la corte inferior negándose a de-cretar la nulidad de la orden de ejecución de sentencia librada contra los referidos fiadores. Si se autorizara esta práctica que los apelantes utilizan, los pleitos se prolongarían indefi-nidamente y no serían nunca resueltos en definitiva.

Por las razones expuestas se declara con lugar la moción y se desestima el recurso de apelación interpuesto por los fia-dores Luis de la Cruz y Emilio Díaz Capitanea.